Citation Nr: 1606987	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-21 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1981 to October 1984 and July 1985 to May 1988, and also had periods of active duty for training (ACDUTRA) with the Army and Air National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.

The issues of service connection or to reopen claims for service connection for a left knee disability, a right hip disability, a low back disability, a left hand disability to include the wrist, and residuals of a traumatic brain injury (TBI) were raised in a January 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if action on his part is required.


REMAND

Under 38 C.F.R. §3.655(b) when a claimant fails (without good cause) to report for an examination scheduled in connection with an original compensation claim, the claim is to be rated based on the evidence of record.  Individuals for whom reexaminations (including to assess the severity of a disability) have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.327.  [This implies by inference that the individual must cooperate with the examination.]  

On March 2014 the examiner indicated that puretone threshold testing results were invalid for rating purposes.  While it was not so explicitly stated, the description of what transpired during testing (see page 2 of report) suggests malingering (a failure to cooperate).   Nonetheless, given the allegation of worsening, a contemporaneous examination is necessary.  [The Veteran is advised that the current record does not evidence warranting an increase in the rating for his hearing loss, and that if he continues to fail to cooperate (with the examination being ordered), and audiometry certified adequate for rating purposes cannot be completed, the record would continue to not warrant an increased rating.]

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies) to ascertain the current severity of his bilateral hearing loss.  The record (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should report the findings in detail, certify the authorized audiometry, and specifically comment regarding the impact the degree of hearing loss found would be expected to have on occupational and daily activity functioning.  

The examiner must include rationale with all opinions.  If the audiometric findings are determined to be invalid (and not certified for rating purposes), the examiner must explain in detail why that is so (i.e., whether due to an in adequacy in the testing process to accommodate the Veteran's inability to cooperate properly or due to the Veteran is malingering).

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

